Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2006/0113720 to Lavallee et al., U.S. Patent Pub. No. 2006/0225529 to Fischer et al., and U.S. Patent No. 8,381,566 to Givens et al. disclose a surgical manipulator for holding and positioning a surgical instrument including a frame, a first suspension arm arrangement including a first arm connecting the frame to a first joint associated with the instrument in an articulated manner, and a second arm arrangement comprising a second arm configured to connect the frame to a second joint associated with the instrument in an articulated manner. The first joint is displaceable in a first motion plane and the second joint is displaceable in a second motion plane. The first and second arms are connected to the frame via actuating devices having respective interfaces.
  The prior art fails to teach or disclose, however, wherein the manipulator is passive, and the interfaces are configured for temporarily receiving a corresponding interface of a handheld drive unit, the handheld drive unit being configured to be coupled temporarily and sequentially to the first, second, third, and fourth interfaces for transferring an actuating motion in order to displace the first and second joints to a predetermined, specified position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775